DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed April 2, 2021 have been entered.  Claim 19 has been previously cancelled. Claims 1-18 and 20 are currently pending in the application.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 15, Long (U.S. Publication No. 2016/0235213) is cited as being of interest for disclosing in combination, a core of a bedding or seating product and a comfort layer, said combination comprising a core 12; and a comfort layer 16 overlaying the core 12, said comfort layer 16 comprising first and second pieces of fabric 22 and 24 and a matrix of pocketed mini coil springs 28 between the first and second pieces of fabric 22 and 24, each mini coil spring 28 being contained within a pocket 44, said pocket having a weld seam 30 at least partially around the pocket 44 joining the first and second pieces of fabric of the pocket 22 and 24; said comfort layer 16 having aligned rows and columns of pocketed mini coil springs within pockets 44, the pockets 44 being constructed using only the first and second pieces of fabric 22 and 24 (Figures 1 and 4, paragraphs 0051 and 0055).
Barber (U.S. Publication No. 2004/0128773) is cited as being of interest for teaching a comfort layer 300 having aligned rows R and columns of pocketed mini coil springs (see annotated Figure 7, below), wherein the pocketed mini coil springs 102 and 104 within at least 

    PNG
    media_image1.png
    540
    846
    media_image1.png
    Greyscale

While Barber teaches the use of springs having at least two different heights, it clearly teaches away from the recitation of “the pockets being constructed using only the first and second pieces of fabric,” as each row R of Barber is constructed of a separate string of pocketed springs.  There is no teaching in the prior art, alone or in combination, which discloses teaches or suggests, the claimed features. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Marcus (U.S. Patent No. 1,406,051).
Hager (U.S. Publication No. 2018/0325274)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673